— In a proceeding pursuant to CPLR article 78 to prohibit the respondent from rescinding an order of a Judge of coordinate jurisdiction directing a hearing on the testimonial capacity of a complainant in a criminal case, the petitioner appeals from a judgment of the Supreme Court, Queens County, entered June 22, 1987, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs, for reasons stated by Justice Finnegan in the Supreme Court.
We add that the Court of Appeals has recently held that even if an alleged error of constitutional dimension may be involved, prohibition does not lie because the issue would be reviewable upon direct appeal (Matter of Lipari v Owens, 70 NY2d 731). Bracken, J. P., Kunzeman, Spatt and Harwood, JJ., concur.